         Case 2:19-cv-02715-EFM-JPO Document 13 Filed 06/02/20 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS


  DARLENE D. WINN

  and

  VANESSA CUSHENBERRY,

                      Plaintiffs,




   vs.                                                               Case No. 19-cv-2715-EFM-JPO

  ENSIGN U-HEALTHCARE RESORT OF
  LEAWOOD,

                      Defendant.




                                      MEMORANDUM AND ORDER

         Plaintiffs Darlene Winn and Vanessa Cushenberry filed suit against Defendant Ensign U-

Healthcare Resort of Leawood1 asserting claims of racial discrimination, hostile work

environment, and retaliation. Defendant has filed a Motion to Dismiss, or in the Alternative, Stay

the Case and Compel Arbitration (Doc. 11). The motion is unopposed because Plaintiffs failed to

file a response. For the reasons stated in more detail below, the Court denies the motion to dismiss

and grants the motion to stay and compel arbitration.

                                I.      Factual and Procedural Background


         1
             Defendant contends that its proper name is Iron Horse Healthcare, Inc. d/b/a/ The Healthcare Resort of
Leawood.
       Case 2:19-cv-02715-EFM-JPO Document 13 Filed 06/02/20 Page 2 of 5




        Plaintiffs filed suit on November 21, 2019 alleging race discrimination, hostile work

environment, and retaliation occurring between January and May of 2019 and August through

September 2019. The allegations are sparse, but they claim that they could not call in absent to

the workplace without being threatened. Plaintiff Winn filed a charge with the Equal Employment

Opportunity Commission (“EEOC”) alleging that in January 2019, a co-worker made a racist

comment about hating Africans. Winn states that she reported the comment to management, but

no corrective action was taken. In addition, Winn alleges that management began to harass her

and retaliate against her after reporting the complaint which made the workplace hostile. Winn

alleges that she was constructively discharged in June 2019.2

        Defendant filed a Motion to Dismiss, or in the Alternative, Stay the Case and Compel

Arbitration. Defendant attached its “Mutual Agreement to Arbitrate Claims” with both Winn and

Cushenberry. Winn’s contract was signed on September 19, 2017, and Cushenberry’s contract

was signed on January 25, 2018. Plaintiff did not file a response to Defendant’s motion.

                                            II.     Legal Standard

        Arbitration is a matter of contract, and a party must arbitrate only those disputes that they

have agreed to submit to arbitration.3 If a contract contains an arbitration provision, there is a

presumption of arbitrability.4 Whether the parties agreed to arbitrate a dispute is an issue for




        2
          The only specific allegation relating to Cushenberry is that she could not call in to work without being
threatened about her attendance. Plaintiff Winn attached her EEOC charge to the Complaint. It is unclear whether
Cushenberry also filed an EEOC charge but there are no allegations that she did so.
        3
        AT&T Techs., Inc. v. Commc’ns Workers of America, 475 U.S. 643, 648 (1986); WIHO, L.L.C. v. Hubbauer,
2013 WL 3756547, at *1 (D. Kan. 2013) (citation omitted).
        4
            AT&T Techs., 475 U.S. at 650; Gratzer v. Yellow Corp., 316 F. Supp. 2d 1099, 1103 (D. Kan. 2004).



                                                        -2-
        Case 2:19-cv-02715-EFM-JPO Document 13 Filed 06/02/20 Page 3 of 5




judicial determination unless the parties clearly and unmistakably provide otherwise.5 Whether

there is an enforceable arbitration agreement is a matter of state contract law to be decided by the

court.6 A defendant seeking to compel arbitration has the initial burden to show enough evidence

of an enforceable agreement to arbitrate. If the defendant meets this burden, the plaintiff must

show a genuine issue of material fact as to the validity of the agreement.7 Doubts should be

resolved in favor of arbitration.8

        The Federal Arbitration Act provides that arbitration agreements are valid and enforceable

subject to the same legal grounds for the revocation of any contract.9 A federal district court may

compel arbitration when it would have jurisdiction in the underlying dispute.10 Finally, a court

must stay litigation on a matter that the parties have agreed to arbitrate.11

                                                 III.     Analysis

        Defendant provided copies of both arbitration agreements. Both contracts clearly include

a clause requiring claims related to race discrimination, harassment, or retaliation to be submitted

to arbitration. Plaintiffs did not respond to Defendant’s motion. Thus, they do not dispute and do




        5
            AT&T Techs., 475 U.S. at 649; Gratzer, 316 F. Supp. 2d at 1103.
        6
          First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995); Hill v. Ricoh Americas Corp., 603 F.3d
766, 777 (10th Cir. 2010). This Court applies Kansas law.
        7
            SmartText Corp. v. Interland, Inc., 296 F. Supp. 2d 1257, 1263 (D. Kan. 2003).
        8
          Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 298 (2010); Newmont U.S.A. Ltd. v. Ins. Co. of
North America, 615 F.3d 1268, 1275 (10th Cir. 2010).
        9
            9 U.S.C. § 2.
        10
             9 U.S.C. § 4.
        11
             9 U.S.C. § 3.



                                                         -3-
          Case 2:19-cv-02715-EFM-JPO Document 13 Filed 06/02/20 Page 4 of 5




not raise a genuine issue of material fact that their dispute is covered by their arbitration

agreements. Accordingly, the only question to resolve is whether to dismiss or stay the case.

          Defendant requests dismissal of the case because all issues will be decided by arbitration.

In the alternative, Defendant requests a stay. In the Tenth Circuit, district courts “are obligated to

stay litigation upon request of a party, rather than dismiss the action” in accordance with § 3 of the

FAA.12 This statute specifically provides that a district court “shall on application of one of the

parties stay the trial of the action until such arbitration has been had in accordance with the terms

of the agreement.”13 Thus, the Court is required to stay the proceedings instead of dismissing the

case.14

          IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss, or in the

Alternative, Stay the Case and Compel Arbitration (Doc. 11) is DENIED IN PART and

GRANTED IN PART. The Court declines to dismiss the case but instead orders it stayed while

the parties submit to arbitration. Defendant shall file a status report by December 1, 2020, advising

the Court whether this matter has been resolved or whether arbitration is still pending.




          12
           P1 Group, Inc. v. Inabensa USA, LLC, 2014 WL 4261405, at *2 (D. Kan. 2014) (citing Hill v. Ricoh
Americas Corp., 603 F.3d 766, 771 (10th Cir. 2010)); see also Adair Bus Sales, Inc. v. Blue Bird Corp., 25 F.3d 953,
955 (10th Cir. 1994)).
          13
               9 U.S.C. § 3 (emphasis added).
          14
             See Adair, 25 F.3d at 955 (noting that if a party requests a stay of the case pending arbitration, the district
court must grant it in accordance with 9 U.S.C. § 3). Defendant asserts that the Tenth Circuit has held that it is within
the district court’s discretion whether to dismiss an action when it is clear the entire controversy will be resolved by
arbitration, relying on Armijo v. Prudential Ins. Co. of America, 72 F.3d 793, 797 (10th Cir. 1995). In Armijo,
however, the Tenth Circuit determined that the parties had not requested a stay and thus it was not error for the district
court to compel arbitration and dismiss the case. Id. at 797. Here, Defendant requested a stay in the alternative of
dismissal.



                                                            -4-
Case 2:19-cv-02715-EFM-JPO Document 13 Filed 06/02/20 Page 5 of 5




IT IS SO ORDERED.

Dated this 2nd day of June, 2020.




                                          ERIC F. MELGREN
                                          UNITED STATES DISTRICT JUDGE




                                    -5-
